
	
		II
		111th CONGRESS
		2d Session
		S. 3976
		IN THE SENATE OF THE UNITED STATES
		
			November 19, 2010
			Mr. Sanders (for
			 himself, Mr. Reid,
			 Mr. Schumer, Mr. Leahy, Mr. Brown of
			 Ohio, Mr. Lautenberg,
			 Mr. Whitehouse, Mrs. Gillibrand, Ms.
			 Stabenow, Mr. Begich, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Senior Citizens Relief Act
			 of 2010.
		2.Extension and
			 modification of certain economic recovery payments
			(a)Extension and
			 modification of paymentsSection 2201 of the American Recovery
			 and Reinvestment Tax Act of 2009 is amended—
				(1)in subsection
			 (a)(1)(A)—
					(A)by inserting
			 for each of calendar years 2009 and 2011 after shall
			 disburse,
					(B)by inserting
			 (for purposes of payments made for calendar year 2009), or the 3-month
			 period ending with December 2010 (for purposes of payments made for calendar
			 year 2011) after the date of the enactment of this Act,
			 and
					(C)by adding at the
			 end the following new sentence: In the case of an individual who is
			 eligible for a payment under the preceding sentence by reason of entitlement to
			 a benefit described in subparagraph (B)(i), no such payment shall be made to
			 such individual for calendar year 2011 unless such individual was paid a
			 benefit described in such subparagraph (B)(i) for any month in the 12-month
			 period ending with December 2010.,
					(2)in subsection
			 (a)(1)(B)(iii), by inserting (for purposes of payments made under this
			 paragraph for calendar year 2009), or the 3-month period ending with December
			 2010 (for purposes of payments made under this paragraph for calendar year
			 2011) before the period at the end,
				(3)in subsection
			 (a)(2)—
					(A)by inserting
			 , or who are utilizing a foreign or domestic Army Post Office, Fleet
			 Post Office, or Diplomatic Post Office address after Northern
			 Mariana Islands, and
					(B)by striking
			 current address of record and inserting address of
			 record, as of the date of certification under subsection (b) for a payment
			 under this section,
					(4)in subsection
			 (a)(3)—
					(A)by inserting
			 per calendar year (determined with respect to the calendar year for
			 which the payment is made, and without regard to the date such payment is
			 actually paid to such individual) after only 1 payment under
			 this section, and
					(B)by inserting
			 for the same
			 year after payments in the heading thereof,
					(5)in subsection
			 (a)(4)—
					(A)by inserting
			 (or, in the case of subparagraph (D), shall not be due) after
			 made in the matter preceding subparagraph (A),
					(B)by striking
			 subparagraph (A) and inserting the following:
						
							(A)in the case of an
				individual entitled to a benefit specified in paragraph (1)(B)(i) or paragraph
				(1)(B)(ii)(VIII) if—
								(i)for the most
				recent month of such individual's entitlement in the applicable 3-month period
				described in paragraph (1); or
								(ii)for any month
				thereafter which is before the month after the month of the payment;
								such
				individual's benefit under such paragraph was not payable by reason of
				subsection (x) or (y) of section 202 of the Social Security Act (42 U.S.C. 402) or section
				1129A of such Act (42 U.S.C.
				1320a-8a);,
					(C)in subparagraph
			 (B), by striking 3 month period and inserting applicable
			 3-month period,
					(D)by striking
			 subparagraph (C) and inserting the following:
						
							(C)in the case of an
				individual entitled to a benefit specified in paragraph (1)(C) if—
								(i)for the most
				recent month of such individual's eligibility in the applicable 3-month period
				described in paragraph (1); or
								(ii)for any month
				thereafter which is before the month after the month of the payment;
								such
				individual's benefit under such paragraph was not payable by reason of
				subsection (e)(1)(A) or (e)(4) of section 1611 (42 U.S.C. 1382) or section
				1129A of such Act (42 U.S.C. 1320a-8a);
				or, 
					(E)by striking
			 subparagraph (D) and inserting the following:
						
							(D)in the case of
				any individual whose date of death occurs—
								(i)before the date
				of the receipt of the payment; or
								(ii)in the case of a
				direct deposit, before the date on which such payment is deposited into such
				individual's account.
								,
				
					(F)by adding at the
			 end the following flush sentence:
						
							In the
				case of any individual whose date of death occurs before a payment is
				negotiated (in the case of a check) or deposited (in the case of a direct
				deposit), such payment shall not be due and shall not be reissued to the estate
				of such individual or to any other
				person.,
				and
					(G)by adding at the
			 end, as amended by subparagraph (F), the following new sentence:
			 Subparagraphs (A)(ii) and (C)(ii) shall apply only in the case of
			 certifications under subsection (b) which are, or but for this paragraph would
			 be, made after the date of the enactment of Emergency Senior Citizens Relief Act of
			 2010, and shall apply to such certifications without regard to
			 the calendar year of the payments to which such certifications
			 apply..
					(6)in subsection
			 (a)(5)—
					(A)by inserting
			 , in the case of payments for calendar year 2009, and no later than
			 April 30, 2011, in the case of payments for calendar year 2011 before
			 the period at the end of the first sentence of subparagraph (A), and
					(B)by striking
			 subparagraph (B) and inserting the following:
						
							(B)DeadlineNo
				payment for calendar year 2009 shall be disbursed under this section after
				December 31, 2010, and no payment for calendar year 2011 shall be disbursed
				under this section after December 31, 2012, regardless of any determinations of
				entitlement to, or eligibility for, such payment made after whichever of such
				dates is applicable to such
				payment.
							,
					(7)in subsection
			 (b), by inserting (except that such certification shall be affected by a
			 determination that an individual is an individual described in subparagraph
			 (A), (B), (C), or (D) of subsection (a)(4) during a period described in such
			 subparagraphs), and no individual shall be certified to receive a payment under
			 this section for a calendar year if such individual has at any time been denied
			 certification for such a payment for such calendar year by reason of
			 subparagraph (A)(ii) or (C)(ii) of subsection (a)(4) (unless such individual is
			 subsequently determined not to have been an individual described in either such
			 subparagraph at the time of such denial) before the period at the end
			 of the last sentence,
				(8)in subsection
			 (c), by striking paragraph (4) and inserting the following:
					
						(4)Payments
				subject to offset and reclamationNotwithstanding paragraph (3),
				any payment made under this section—
							(A)shall, in the
				case of a payment by direct deposit which is made after the date of the
				enactment of the Emergency Senior Citizens
				Relief Act of 2010, be subject to the reclamation provisions
				under subpart B of part 210 of title 31, Code of Federal Regulations (relating
				to reclamation of benefit payments); and
							(B)shall not, for
				purposes of section 3716 of title 31, United States Code, be considered a
				benefit payment or cash benefit made under the applicable program described in
				subparagraph (B) or (C) of subsection (a)(1), and all amounts paid shall be
				subject to offset under such section 3716 to collect delinquent
				debts.
							,
				
				(9)in subsection
			 (e)—
					(A)by striking
			 2011 and inserting 2013,
					(B)by inserting
			 section 2(b) of the Emergency Senior
			 Citizens Relief Act of 2010, after section
			 2202, in paragraph (1), and
					(C)by adding at the
			 following new paragraph:
						
							(5)(A)For the Secretary of
				the Treasury, an additional $5,200,000 for purposes described in paragraph
				(1).
								(B)For the Commissioner of Social
				Security, an additional $5,000,000 for the purposes described in paragraph
				(2)(B).
								(C)For the Railroad Retirement Board, an
				additional $600,000 for the purposes described in paragraph (3)(B).
								(D)For the Secretary of Veterans Affairs,
				an additional $625,000 for the Information Systems Technology
				account
								.
					(b)Extension of
			 special credit for certain government retirees
				(1)In
			 generalIn the case of an
			 eligible individual (as defined in section 2202(b) of the American Recovery and
			 Reinvestment Tax Act of 2009, applied by substituting 2011 for
			 2009), with respect to the first taxable year of such individual
			 beginning in 2011, section 2202 of the American Recovery and Reinvestment Tax
			 Act of 2009 shall be applied by substituting 2011 for
			 2009 each place it appears.
				(2)Conforming
			 amendmentSubsection (c) of section 36A of the Internal Revenue
			 Code of 1986 is amended by inserting , and any credit allowed to the
			 taxpayer under section 2(b)(1) of the Emergency Senior Citizens Relief Act of
			 2010 after the American Recovery and Reinvestment
			 Tax Act of 2009.
				(c)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in paragraph (2), the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
				(2)Application of
			 rule relating to deceased individualsThe amendment made by
			 subsection (a)(5)(F) shall take effect as if included in section 2201 of the
			 American Recovery and Reinvestment Tax Act of 2009.
				
